Citation Nr: 0122610	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-24 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1971 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of November 
1999, which granted service connection for PTSD, and assigned 
a 30 percent evaluation.  He appeals for a higher rating.  A 
Board hearing was held in July 2001.


REMAND

The veteran contends that his service-connected PTSD is more 
disabling than reflected in the current 30 percent rating.  
He underwent a VA psychiatric examination in June 1999.  At 
his Board hearing in July 2001, he asserted that his 
condition has progressively worsened since that time.  He 
said that he sees a VA psychiatrist on a monthly basis at the 
VA Tallahassee outpatient clinic, and that subsequent to the 
VA examination he received inpatient psychiatric care at the 
Lake City VA Medical Center (VAMC).  

A review of the claims file does not disclose any mental 
hygiene clinic treatment records dated after November 1998, 
or any recent hospitalizations.  Particularly since the 
effective date of the grant of service connection was in 
October 1998, records of outpatient and inpatient treatment 
subsequent to that date must be obtained.  Since it has been 
over two years since the last VA examination, and there are 
allegations of a worsened condition, another VA psychiatric 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997).

Given these factors, the Board finds there is a further duty 
to assist the veteran in developing evidence pertinent to his 
claim for a higher rating for PTSD.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain copies of all of 
the veteran's VA inpatient and outpatient 
psychiatric treatment records, dated from 
October 1998 to the present, from the 
Tallahassee VA outpatient clinic and from 
the Lake City VAMC.

2. Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
pertinent signs and symptoms necessary 
for rating the disability should be 
reported.  See General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130).  
The doctor should assess the degree of 
occupational and social impairment due 
solely to PTSD.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

3.  After assuring compliance with the 
above development, the RO should review 
the claim for a higher rating for PTSD.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




